Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

Apropos Technology, Inc., an Illinois corporation (the “Company”), and Kevin G.
Kerns, an employee of the Company (“Executive”), enter into this Separation and
Release Agreement (“Agreement”) as of the 14th day of September, 2004.

 

WHEREAS, Executive has been employed by the Company and certain of its
affiliated entities;

 

WHEREAS, Executive and the Company are parties to an Employment Agreement, dated
January 1, 2000, as amended (the “Employment Agreement”);

 

WHEREAS, Executive and the Company are parties to an Employee Noncompetition,
Nondisclosure and Developments Agreement, a copy of which is attached hereto as
Exhibit A (the “Noncompetition Agreement”);

 

WHEREAS, Executive and the Company have agreed that Executive’s employment with
the Company and its related and affiliated entities will terminate as of the
Separation Date as defined below; and

 

WHEREAS, Executive and the Company have negotiated and reached an agreement with
respect to all rights, duties and obligations arising between them, including,
but not limited to, any rights, duties and obligations that have arisen or might
arise out of or are in any way related to Executive’s employment with the
Company and its related and affiliated entities, the Employment Agreement and
the conclusion of that employment.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

1.           Resignation.  Executive acknowledges he resigned as President and
Chief Executive Officer, as a director of the Company, and from any fiduciary or
other position with the Company’s subsidiaries or employee benefit plans
effective July 30, 2004.  The Company acknowledges and agrees that on July 30,
2004 Executive (i) ceased to be a director or officer of the Company for
purposes of Section 16(b) of the Securities Exchange Act of 1934 as amended, and
Rule 144 promulgated under the Securities Act of 1933, as amended, and (ii)
ceased to have access to material nonpublic information concerning the Company,
and (iii) ceased to be subject to Company-imposed black out restrictions on
trading in Company stock.  Executive’s employment with the Company shall end on
September 30, 2004 (the “Separation Date”).  Until the Separation Date,
Executive shall remain an employee under the direction of and reporting to the
President and Chairman of the Company (subject to vacations and compensating
time off) and shall continue to (i) receive his annual Base Compensation of
$230,000, less withholding required by law, in monthly installments as currently
paid; (ii) vest at the rate of 625 shares per month in the 26,339 unvested stock
options (as of August 10, 2004) currently held by Executive and issued under the
Company’s 2000 Omnibus Incentive Plan (the “Stock Option Plan”); and (iii)
participate in the Company’s health insurance plan in accordance with its terms.

 

--------------------------------------------------------------------------------


 

2.           Severance Payment.  Executive shall be entitled to the Severance
Payment of $230,000, less withholding required by law, payable in monthly
installments as provided in Section 7(a) of the Employment Agreement.  Such
payments shall commence with the pay period beginning October 1, 2004 and
continue for twelve months.  Executive shall be entitled to no other rights or
benefits under the Employment Agreement or other Company practices and policies,
except as stated in this Agreement, but shall continue to comply with
Executive’s continuing obligations under the Employment Agreement, as well as
his obligations under the Noncompetition Agreement which shall remain in full
force and effect.

 

3.           Consulting Services.  Executive agrees to be available at mutually
convenient times (which will not interfere with Executive’s other
responsibilities) to the Company’s management to provide consulting services for
up to the hourly equivalent of two (2) days per week during the three (3) months
following the Separation Date at no additional compensation; provided, however,
that all out-of-pocket expenses reasonably incurred by the Executive in
connection with such consulting services shall be reimbursed by the Company in
accordance with its normal procedures.  The parties agree that in connection
with the consulting services the Executive will not receive material nonpublic
information which would prevent Executive from exercising his vested options, or
buying or selling Company stock.

 

4.           AMT Recoveries.  The Company hereby waives and releases its right
to recover or receive reimbursement for any alternative minimum tax credit
available to Executive, including any AMT Recoveries as defined in the Loan
Termination Agreement, dated as of December 27, 2002 (the “Loan Termination
Agreement”).  The Loan Termination Agreement is hereby terminated and shall be
of no further force or effect.

 

5.           Stock Options.  Executive shall be entitled to rights provided
under previously granted stock options pursuant to the terms thereof which have
vested as of the Separation Date.  The Company shall accelerate the vesting of
the 114,800 option shares previously granted to Executive under the Stock Option
Plan which were scheduled to vest in February 2005 and amends such option to
provide for a 12 month period of exercise following the Separation Date.  All
other vested options must be exercised within three (3) months following the
Separation Date.  The Company will assist the Executive in the cashless exercise
of all vested options, in accordance with Section 3 of the stock option
agreements governing each option, for the period during which such options are
exercisable; provided, Executive delivers shares of Company stock held for more
than six (6) months.  Executive acknowledges that the 114,800 options shares
scheduled to vest in February 2006, and the 25,714 option shares scheduled to
vest monthly have not vested, shall not vest and shall be terminated.  The
Company will assist in the prompt removal of all restrictive legends on any
certificates evidencing restricted Company common shares held by Executive and
the exchange of such certificates for certificates representing unrestricted
shares to the extent consistent with applicable law.

 

6.           Receipt of Other Compensation.  Executive acknowledges and agrees
that, other than as specifically set forth in this Agreement and notwithstanding
any provisions of the Employment Agreement, or any other agreement,
understanding or Company policy or plan, he is not and will not be due any
compensation or amounts or benefits, including, but not limited to, compensation
for unpaid salary, unpaid bonus, severance and accrued or unused vacation time
or

 

2

--------------------------------------------------------------------------------


 

vacation pay from the Company and its related and affiliated entities, except as
stated in this Agreement.  As of and after the Separation Date, Executive will
not be eligible to participate in any of the health benefit plans of the
Company, except as stated in Section 7.  The Company shall promptly reimburse
Executive for business expenses reasonably incurred in the ordinary course of
Executive’s employment on or before July 30, 2004, but not previously
reimbursed; provided the Company’s policies of documentation and approval are
satisfied.

 

7.           Other Benefits.

 

(a)           Executive shall be eligible to elect Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) continuation coverage under the group
medical and dental plan of the Company as of the Separation Date (or such
earlier date, if any, on which Executive qualifies for such an election),
provided that such COBRA continuation coverage shall terminate in accordance
with COBRA and the terms of the group medical or dental plan.

 

(b)           Executive shall be entitled to vested and accrued benefits, if
any, if and to the extent provided by the Company’s qualified benefit plans
(other than the Stock Option Plan) all as of the Separation Date.

 

8.           Representations and Warranties.  (a) Executive hereby represents
and warrants to the Company as follows:

 

(1)           Authority.  Executive has full legal capacity and all requisite
power and authority, without the consent of any other person, to execute and
deliver this Agreement and to carry out the transactions contemplated hereby.

 

(2)           Validity.  This Agreement has been duly executed and delivered and
constitutes the lawful, valid and binding obligation of Executive, enforceable
in accordance with its terms.  The execution and delivery of this Agreement will
not conflict with any law, agreement or other obligation to which Executive is
subject.

 

(3)           Executive represents that Executive has not engaged in any breach
of fiduciary duty or criminal activity towards the Company.

 

(b)           The Company hereby represents and warrants to Executive as
follows:

 

(1)           Authority.  The Company has full legal capacity and all requisite
power and authority, without the consent of any other person, to execute and
deliver this Agreement, and to carry out the transactions contemplated hereby.

 

(2)           Validity.  This Agreement has been duly executed and delivered and
constitutes the lawful, valid and legally binding obligation of the Company,
enforceable in accordance with its terms.  The execution and delivery of this
Agreement will not conflict with any law, agreement or other obligation to which
the Company is subject.

 

9.           Return of Property - Ownership of Information.  By the Separation
Date, Executive will promptly return to the Company (regardless of where located
or stored) all reports,

 

3

--------------------------------------------------------------------------------


 

files, memoranda, records, computer equipment and software, credit cards,
cardkey passes, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property which he received
or prepared or helped prepare in connection with his employment with the Company
and its related and affiliated entities, and Executive will not retain any
copies, duplicates, reproductions or excerpts thereof.  The ownership and right
of control of all reports, records, programs, data bases, processes and
supporting documents prepared by, for or on behalf of Executive during his
employment are vested exclusively in the Company and remain the exclusive
property of the Company.

 

10.         Cooperation. Executive agrees to cooperate with the Company in the
truthful and honest investigation, prosecution and/or defense of any claim in
which the Company may have an interest (subject to reasonable limitations
concerning time and place), which may include (subject to arranging mutually
agreeable times for such activities which will not interfere with Executive’s
other responsibilities; and subject to the Company paying reasonable
out-of-pocket expenses incurred by the Executive and, in the case of
extraordinary expenses, only at the Company’s prior and specific request) making
himself available to participate in any proceeding involving the Company,
allowing himself to be interviewed by representatives of the Company,
participating as requested in interviews and/or preparation by any of the
Released Parties of other witnesses, protecting the applicable legal privileges
of the Released Parties, appearing for depositions and testimony without
requiring a subpoena, and producing and/or providing any documents or names of
other persons with relevant information, all without claim of privilege against
the Released Parties.

 

11.         Release By Executive.

 

(a)           Executive on behalf of himself, his heirs, executors,
administrators and assigns, does hereby knowingly and voluntarily release,
acquit and forever discharge the Company and its related and affiliated
entities, successors, assigns and past, present and future shareholders,
directors, trustees, officers, employees, agents, and attorneys (the “Released
Parties”) from and against any and all charges, complaints, claims,
cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date hereof, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Company and its related and
affiliated entities and the conclusion thereof or the stock options, which
Executive, or any of his heirs, executors, administrators and assigns and
affiliates and agents ever had, now has or at any time hereafter may have, own
or hold against the Released Parties.  Executive acknowledges that in exchange
for this release, the Company is providing Executive with total consideration,
financial or otherwise, which exceeds what Executive would have been given
without the release.  By executing this Agreement, Executive is waiving all
claims against the Released Parties arising under federal, state and local labor
and antidiscrimination laws and any other restriction on the right to terminate
employment, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1981, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, as amended by the Older
Worker Benefit Protection Act,

 

4

--------------------------------------------------------------------------------


 

the Americans with Disabilities Act, the Family and Medical Leave Act, the
Illinois Human Rights Act, or for breach of contract (including, without
limitation, the Employment Agreement or the stock options), for
misrepresentation, for defamation, for wrongful discharge under the common law
of any state, for infliction of emotional distress or for any other tort under
the common law of any state.  This release shall run to and be binding upon
Executive and his heirs and assigns.

 

(b)           EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES
FROM ALL CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE OF EXECUTION OF THIS AGREEMENT
(“EXECUTION DATE”) REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”),
INCLUDING ANY CLAIMS BASED ON THE CONCLUSION OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY.  EXECUTIVE FURTHER AGREES:  (A) THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER
THIS RELEASE IS KNOWING AND VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKER’S
BENEFIT PROTECTION ACT OF 1990; (B) THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS
RELEASE; (C) THAT THE BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT BE
PROVIDED TO ANY EMPLOYEE TERMINATING HIS EMPLOYMENT WITH THE COMPANY AND ITS
RELATED AND AFFILIATED ENTITIES WHO DID NOT SIGN A RELEASE SIMILAR TO THIS
RELEASE, THAT SUCH PAYMENTS AND BENEFITS WOULD NOT HAVE BEEN PROVIDED HAD
EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENTS AND BENEFITS ARE IN
EXCHANGE FOR THE SIGNING OF THIS RELEASE; (D) THAT EXECUTIVE HAS BEEN ADVISED IN
WRITING BY THE COMPANY AND ITS RELATED AND AFFILIATED ENTITIES TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (E) THAT THE COMPANY AND ITS
RELATED AND AFFILIATED ENTITIES HAVE GIVEN EXECUTIVE A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT EXECUTIVE
REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE, EXECUTIVE HAS
SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE TO THE COMPANY
AND IF NOT REVOKED THIS RELEASE SHALL BE EFFECTIVE ON THE EIGHTH DAY AFTER THE
DELIVERY DATE, (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO FORCE AND
EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT TO SO
REVOKE, THAT HIS RELEASE THEN BECOMES EFFECTIVE AND ENFORCEABLE, AND (H)
EXECUTIVE DOES NOT RELEASE OR WAIVE ANY RIGHT OR CLAIM WHICH HE MAY HAVE UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS
BENEFITS PROTECTION ACT, WHICH ARISES AFTER THE EXECUTION DATE; PROVIDED THAT
EXECUTIVE ACKNOWLEDGES AND AGREES THAT ANY CLAIM UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT RELATING TO HIS SEPARATION FROM EMPLOYMENT WITH THE COMPANY OR
COMPENSATION OR EMPLOYEE BENEFITS ISSUES HAS ARISEN PRIOR TO THE EXECUTION DATE.

 

(c)           Nothing contained in this Section 11 shall release the Company
from any obligation under this Agreement, from claims for indemnification or
other obligations under the

 

5

--------------------------------------------------------------------------------


 

Indemnity Agreement dated February 15, 2000 or for vested benefits under the
Company’s qualified employee retirement benefit plans.

 

12.         Release By Company.

 

(a)           In reliance upon and conditioned upon the representations by
Executive contained in this Agreement, the Company hereby releases Executive
from any and all claims, suits, demands, actions or causes of action of any kind
or nature whatsoever, whether the underlying facts are known or unknown, which
the Company has or now claims, or might have or claim, pertaining to or arising
out of Executive’s employment by the Company.  This release shall run to and be
for the benefit of Executive and his heirs and assigns.  This release shall run
to and be binding upon the Company, and its successor and assigns.

 

(b)           Nothing contained in this Section 12 shall release Executive from
any obligation under this Agreement, including, without limitation, Executive’s
continuing obligations under the Employment Agreement, the Noncompetition
Agreement and ongoing fiduciary and confidentiality obligations thereunder;
provided, however, that the Post-employment Period under the Noncompetition
Agreement shall be deemed to have commenced on July 31, 2004.

 

13.         Confidentiality.

 

(a)           Executive reaffirms and agrees to comply with the terms of the
Noncompetition Agreement, which is incorporated herein by reference.

 

(b)           Executive and the Company agree that they will keep confidential,
to the full extent permitted by law, the terms of this Agreement, all
performance hereunder and all circumstances relating to Executive’s separation
from the Company; provided, however, that Executive and the Company may disclose
the same as required by law (including, but not by way of limitation, the filing
of this Agreement with the Securities and Exchange Commission), for purposes of
tax reporting, pursuant to legal process, in an action to enforce this
Agreement, to claim benefits under this Agreement or under Company benefit plans
in which Executive is a participant or beneficiary, to members of Executive’s
immediate family, legal advisors, and to persons from whom Executive seeks
financial advice.

 

(c)           Executive agrees not to assist or advise any current or former
employee with respect to potential rights or claims against the Company.

 

14.         Non-Disparagement.  No director or executive officer of the Company
will take any action intended in any way to disparage Executive or make or
solicit any comments or statements to the media or to other persons outside the
Company that may reasonably be considered to be derogatory or detrimental to
Executive’s professional reputation.  Executive will not take any action
intended in any way to disparage the Company or make or solicit any comments or
statements to the media or to other persons that may reasonably be considered to
be derogatory or detrimental to the professional reputation of the past or
current Released Parties.  If an employment reference or any other similar
inquiry from a third party is requested about Executive (provided, that such
requests are directed to the Chairman or President of the

 

6

--------------------------------------------------------------------------------


 

Company), the Company will state that by mutual agreement between Executive and
the Company Executive resigned his employment and will provide other factually
accurate information only to the extent that Executive requests it and releases
the Company and its personnel in connection with such statements.

 

15.         Covenant Not to Sue.  To the maximum extent permitted by law,
Executive covenants not to sue or to institute or cause to be instituted any
action in any federal, state, or local agency or court against the Released
Parties with respect to the subject matter of the release in Section 11. 
Notwithstanding the foregoing, nothing herein shall prevent Executive from
instituting any action required to enforce the terms of this Agreement.  In
addition, nothing herein shall be construed to prevent Executive from enforcing
any rights Executive may have under the Employee Retirement Income Security Act
of 1974.  While Executive may file a charge with state or federal agencies,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative charges or complaints (or judicial
proceedings arising from such charges).

 

16.         Executive’s Understanding.  Executive acknowledges by signing this
Agreement that Executive has read and understands this document, that Executive
has conferred with Executive’s attorney regarding the terms and meaning of this
Agreement, that Executive has had sufficient time to consider the terms provided
for in this Agreement, that no representations or inducements have been made to
Executive, except as set forth in this Agreement, and that Executive has signed
the same KNOWINGLY AND VOLUNTARILY.

 

17.         Non-Reliance.  Executive represents to the Company, and the Company
represents to Executive, that in executing this Agreement they do not rely and
have not relied upon any representation or statement not set forth herein made
by the other or by any of the other’s agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement or otherwise.

 

18.         Severability of Provisions.  In the event that any one or more of
the provisions of this Agreement or the Noncompetition Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby. 
Moreover, if any one or more of the provisions contained in this Agreement or
the Noncompetition Agreement are held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

 

19.         Non-Admission of Liability.  The parties agree that neither this
Agreement nor the performance by the parties hereunder constitutes an admission
by any of them of any violation of any federal, state or local law, rule or
regulation, common law, breach of any contract, or any wrongdoing of any type.

 

20.         Non-Assignability.  The rights and benefits available under this
Agreement are personal to Executive and such rights and benefits shall not be
subject to assignment, alienation or transfer, except to the extent such rights
and benefits are lawfully available to the estate or beneficiaries of Executive
upon death.

 

7

--------------------------------------------------------------------------------


 

21.         Notice.  Any notice to be given hereunder shall be in writing and
shall be deemed given when mailed by certified mail, return receipt requested,
or personal or receipted overnight delivery service addressed as follows:

 

 

To Executive at:

 

 

 

Kevin G. Kerns

 

2210 Edgebrooke Drive

 

Lisle, IL 60532

 

To the Company at:

 

 

 

Apropos Technology, Inc.

 

One Tower Lane

 

Oak Brook Terrace, IL 60181

 

Attention: Chairman

 

22.         Entire Agreement.  This Agreement, which incorporates Executive’s
continuing obligations under the Noncompetition Agreement, sets forth all the
terms and conditions with respect to compensation, remuneration of payments and
benefits due Executive from the Company and its related and affiliated entities
and supersedes and replaces any and all other agreements or understandings
Executive may have had with respect thereto.  It may not be modified or amended,
except in writing and signed by both parties.

 

23.         Choice of Law.  This Agreement shall be construed in accordance with
the laws of the State of Illinois without regard to its choice of law rules.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

APROPOS TECHNOLOGY, INC.

 

 

/s/ Kevin G. Kerns

 

By:

 /s/ Keith Crandell

 

Kevin G. Kerns

Keith Crandell

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APROPOS TECHNOLOGY, INC.
EMPLOYEE NONCOMPETITION,
NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

 

In consideration and as a condition of my employment or continued employment by
Teledata Solutions, Inc., an Illinois corporation (the “Company”), I hereby
agree with the Company as follows:

 

1.  During the period of my employment by the Company (the “Employment Period”),
I will devote my full time and best efforts during normal working hours to the
business of the Company.  During the period of my employment by the Company and
for six months thereafter, I agree that I will not, directly or indirectly,
alone or as a partner, officer, director, employee or stockholder of any entity,
(a) engage in any business activity that is in competition with the products or
services being developed, manufactured or sold by the Company, or (b) solicit or
do business with any customer of the Company or any potential customer of the
Company.  During the period of my employment and for two years thereafter, I
agree that I will not directly or indirectly, alone or as a partner, officer,
director, employee or stockholder of any entity, solicit, interfere with or
endeavor to entice away any employee of the Company.  The period following the
termination of my employment during which a restriction applies (the
“Post-employment Period”) shall be extended by the length of any period of time
during the Post-employment Period during which I am in violation of this
paragraph plus the length of any court proceedings necessary to stop such
violation.

 

2.  I will not at any time, whether or after the Employment Period, reveal to
any person or entity any of the trade secrets or confidential information
concerning the organization, business or finances of the Company or of any third
party that the Company is under an obligation to keep confidential (including
but not limited to trade secrets or confidential information respecting
inventions, products, designs, methods, know-how, techniques, systems,
processes, software programs, works or authorship, customer lists, projects,
plans and proposals), except as may be required in the ordinary course of
performing my duties as an employee of the Company, and I shall keep secret all
matters entrusted to me and shall not use or attempt to use any such information
in any manner that may injure or cause loss or may be calculated to injure or
cause loss, whether directly or indirectly, to the Company.  Further, I agree
that during and after the Employment Period I shall not make, use or permit to
be used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of its dealings or affairs otherwise than for the benefit of the
Company, it being agreed that all of the foregoing shall be and remain the sole
and exclusive property of the Company, and that immediately upon the termination
of my employment I shall deliver all of the foregoing, and all copies thereof,
to the Company, at its main office.

 

3.  If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent, or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright,

 

A-1

--------------------------------------------------------------------------------


 

trademark or similar statutes (including but not limited to the Semiconductor
Chip Protection Act) or subject to analogous protection) (herein called
“Developments”), then:

 

(a)  such Developments and the benefits thereof are and shall immediately become
the sole and absolute property of the Company and its assigns, as works made for
hire or otherwise;

 

(b)  I shall promptly disclose to the Company (or any persons designated by it)
each such Development;

 

(c)  as may be necessary to ensure the Company’s owners of such Developments, I
hereby assign any rights (including, but not limited to, any copyrights and
trademarks) I may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Company and its assigns without further compensation;
and

 

(d)  I shall communicate, without cost or delay, and without disclosing to
others the same, all available information relating thereto (with all necessary
plans and models) to the Company.

 

Notwithstanding the foregoing, this Paragraph 3 shall not apply to Developments
for which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on my own time, unless (a) the
Development related (i) to the business of the Company, or (ii) to the Company’s
actual or demonstrably anticipated research or development, or (b) the
Development results from any work performed by me for the Company.

 

4.  I will, during and after the Employment Period, at the request and cost of
the Company, promptly sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require:

 

(a)  to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights, trademarks or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same; and

 

(b)  to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous protection.

 

In the event the Company is unable, after reasonable effort, to secure my
signature on any application for letters patent, copyright or trademark
registration or other documents regarding any legal protection relating to a
Development, whether because of my physical or mental incapacity or for any
other reason whatsoever, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of

 

A-2

--------------------------------------------------------------------------------


 

letters patent, copyright or trademark registrations or any other legal
protection thereon with the same legal force and effect as if executed by me.

 

5.  I agree that any breach of this Agreement by me will cause irreparable
damage to the Company and that in the event of such breach the Company shall
have, in addition to any and all remedies of law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of my
obligations hereunder, without the necessity of a bond or other security.  I
further agree and acknowledge that the post-employment and non-competition
provisions set forth in Paragraph 1 hereof, and the remedies set forth in this
paragraph, are necessary and reasonable to protect the business of the Company.

 

6.  I understand that this Agreement does not create an obligation on the
Company or any other person or entity to continue my employment.

 

7.  No claim of mine against the Company shall serve as a defense against the
Company’s enforcement of any provision of this Agreement.

 

8.  I represent that the Developments identified in the pages, if any, attached
hereto as Exhibit A comprise all the unpatented and unregistered copyrightable
Developments that I have made, conceived or created prior to the Employment
Period, which Developments are excluded from this Agreement.  I understand that
it is only necessary to list the title and purpose of such Developments but not
details thereof.

 

9.  I hereby represent that, except as I have disclosed in writing to the
Company, I am not a party to, or bound by the terms of, any agreement with or
obligation to any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with business of such previous employer or any other party.  I
further represent that my performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement or
obligation to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to or during my employment with
the Company, and I will not disclose to the Company or induce the Company to use
any confidential or proprietary information or material belonging to any
previous employer or others.  I have not entered into, and I agree I will not
enter into, any agreement, either written or oral, in conflict with the terms of
this Agreement.

 

10.  Any waiver the Company of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

11.  I hereby agree that each provision herein shall be treated as a separate
and independent clause, and the unenforceability of any one clause shall in no
way impair the enforceability of any of the other clauses herein.  Moreover, if
one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

 

A-3

--------------------------------------------------------------------------------


 

12.  My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.

 

13.  The term “Company” shall include Teledata Solutions, Inc. and any of its
subsidiaries, subdivisions or affiliates.  The Company shall have the right to
assign this Agreement to its successors and assigns, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
successors or assigns.

 

14.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois.  Any claims or legal actions by one
party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) shall be
governed by the laws of the State of Illinois and shall be commenced and
maintained in any state or federal court located in Cook County, Illinois, and
both parties hereby submit to the jurisdiction and venue of any such court.

 

IN WITNESS WHEREOF, the undersigned has executed this Noncompetition
Nondisclosure and Developments Agreement as a sealed instrument as of the 19th
day of March, 1996.

 

 

/s/ Kevin G. Kerns

 

Signature

 

 

 

Kevin G. Kerns

 

Name –Please Print

 

 

 

Address:

 

 

 

455 Buena Vista

 

Redwood City, Ca 94061

 

A-4

--------------------------------------------------------------------------------